DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 05/11/2022 has been entered.  Claims 1-18 are pending.  Claims 1, 5-6, 9-10, 14-15 and 17-18 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suman, US Patent Application Publication No. US 2017/0193329 A1, in view of McDonald et al. (McDonald), US Patent Application Publication No. US 2019/0213462, and further in view of Stone et al. (Stone), US Patent NO. US 8,781,925 B1. 

As to independent claim 1, Suman discloses an apparatus for identifying a vendor associated with an invoice, the apparatus comprising: 
a special purpose processor with a plurality of cores (Figure 1 and paragraphs [0022]-[0023]: image processors connected with different peripherals); 
a memory electrically connected to the special purpose processor (paragraph [0029]: the image processors include memory); 
a mass storage device holding a database of known images, the mass storage device electrically connected to the special purpose processor (paragraph [0023]: images database may be configured to store, search, and provide images and hash keys of stored images), wherein each known image in the database includes a known image hash for each of a plurality of regions of an another known image (paragraph [0036], [0037]: the system receive one or more images, the system generates at least one hash of each image or generates multiple hashes for each image); 
wherein a new image stored in the memory is split into a plurality of regions by the special purpose processor, a perceptual image hash is calculated by the special purpose processor for each of the plurality of regions of the new image (paragraphs [0037]-[0039]:  generating at least one hash of each image, or generating more than one hash for the new image using a hashing algorithm, wherein the hash algorithm may be a perceptive hash), and 
a hamming distance is calculated between the perceptual image hash of at least one of the plurality of regions of the new image and each entry in the database of the known images for the corresponding region of the another known images, the known image associated with a smallest hamming distance identified as the vendor associated with the new invoice (paragraph [0039]: the system may compare the hashes to determine whether based on the images, the images are duplicates or the same, for example, if the hash may be represented as an array of characters, the system may compare each character in the array of characters of the first hash to each character in the array of characters of the second hash, or comparing each pixel of a first hash image to a corresponding pixel of a second hash image, i.e., comparing the top left pixel of the first image to the top left pixel of the second image, the pixel immediately to the right of the top left pixel of the first image to the pixel immediately to the right of the top left pixel of the second image and so on; paragraph [0040]: using a threshold for determining whether multiple images are sufficiently similar, wherein the threshold can be varies such as 90% similarity between different hashes, 95%, 98% or 100% similarity between different hashes.  Thus, this teachings of Suman discloses calculating a hamming distance between hashes of each of the images, and based on the predetermined threshold setting, for example, if the predetermined threshold setting is 100% similarity between different hashes of two images, the two images are considered matching with a smallest hamming distance; paragraphs [0045]-[0046]: the system may also generate a byte container for each image being compared, wherein the by container may be a data structure for storing data and a byte container may be an array of bytes representing the image, and the system may generate difference data when two images are being compared by subtracting the byte container for the first image from the byte container for the second image, element by element or bit by bit, and if the difference data is null (smallest), then the first image and the second image are identical.  Since the Specification of the instant application recites calculating the hamming distance (which basically means counting the number of different individual bits) (paragraph [0043] of the published version), thus, this teachings of Suman  imply mages are considered matching when difference data between two byte containers of the first image and the second image is null or a smallest hamming distance).
To support Examiner’s interpretation, McDonald discloses receiving a tag identification request including a tag image, identifying a secure tag in the received tag image  using a stored hash of an image of a secure tag generated using a stylesheet (paragraph [0007]).  McDonald further discloses identifying the secure tag using the stored has and the received tag image can further include generating a hash of the received tag image and determining if a difference between the sored hash and he generated has satisfies a threshold criterion, wherein the stored hash can be used to identify the secure tag can be a perceptual tag, and the difference between the stored hash and the generated hash can be the hamming distance (paragraph [0008]).  McDonald discloses identifying the secure tag in the received tag image can include comparing hashes of images of predetermined segments of the secure tag to hashes of segments of one or more received tag images including the received tag image, the segments of the one or more received tag images corresponding to the predetermined segments of the secure tag, and selecting the secure tag based on the comparison (paragraphs [0009] and [0011]).  McDonald further discloses the comparison can include determining segment distances between the hashes of the images of the predetermined segments of the secure tag and the corresponding hashes of segments of the one or more received tag images, and at least one of an overall distance using the segment distances or a count of segment distances satisfying a threshold criterion (paragraph [0011]), wherein the threshold can require that the hashes match or are similar (paragraph [0157]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the comparison between two images by comparing the hashes of the two images the find the difference in the system of Suman to include calculating the hamming distance by determining the difference between the stored hash of an image and the generated hash of another image, as taught by McDonald for the purpose to find matching images.

Suman, however, does not explicitly disclose the images matching are invoice and vendor.
In the same field of endeavor, Stone discloses receiving invoice data describing a first invoice and vendor data describing a plurality of vendors, and matching a first vendor identified by the first invoice to at least one vendor described by the vendor data, wherein the matching comprises comparing a set of multi-dimensional criteria identified by the firsts invoice and describing the first vendor to at least one vendor described by the vendor data (col. 23, Claim 1).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system for comparing images to find a match of Suman, to include matching an invoice with a vendor, as taught by Stone, for the purpose of enhancing payment processing.

As to dependent claim 2, Suman discloses wherein the perceptual image hash is calculated with an average algorithm (paragraph [0038]).

As to dependent claim 3, Suman discloses wherein the perceptual image hash is calculated with a difference algorithm (paragraph [0038]).

As to dependent claim 4, Suman discloses wherein the perceptual image hash is calculated with a pHash algorithm (paragraph [0038]).

As to dependent claim 5, Suman, however, does not disclose wherein the new invoice is reduced to an eight by eight grid of pixels before calculating the perceptual image hash.
In the same field of endeavor, McDonald discloses generating the hash of the received tag image can further include converting the received tag image into an image having a predetermined number of pixels, which can be equal to 64 pixels or 8x8 pixels (paragraph [0008]).  McDonald further discloses the generated hash can be pHash or perceptual hash (paragraph [0166]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Suman, to include the image is reduced to an eight by eight grid of pixels before calculating the perceptual image hash, as taught by McDonald, for the purpose of removing high frequencies and details.

As to dependent claim 6, Suman, however, does not disclose wherein the new invoice is reduced to grayscale color before calculating the perceptual image hash.
In the same field of endeavor, McDonald generating the hash of the received tag image can include converting at least aa portion of the received image into a raster image, which is grayscale color (paragraph [0166]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Suman, to include the image is reduced to grayscale color before calculating the perceptual image hash, as taught by McDonald, for the purpose of simplifying picture color.

As to dependent claim 7, Suman discloses wherein the plurality of regions consists of three regions (paragraphs [0037]-[0039]). 

Claims 10-16 are method claims that contain similar limitations of claims 1-7, respectively.  Therefore, claims 10-16 are rejected under the same rationale.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suman, McDonald and Stone as applied to claims 1-7 and 10-16 above, and further in view of Hawke et al. (Hawke), UK Patent Application Publication No. US 2020/0311898A1, filed on 03/29/2020, but its foreign application priority date was 3/26/2019, which is prior to the filing date (10/14/2019) of the instant application. 

As to dependent claim 8, Suman, McDonald and Stone discloses determining a difference between the stored perceptual hash and the generated perceptual hash satisfies a threshold criterion, which can require that the hashes match or similar (paragraphs [0045] and [0167]).
Suman, McDonald and Stone, however, do not disclose wherein the smallest hamming distance is compared to a threshold and the vendor associated with the smallest hamming distance is added to the database of the known vendors if the smallest hamming distance is greater than the threshold.
In the same field of endeavor, Hawke discloses a method of storing images of a scene comprises receiving an image of a scene; generating at least one image identifier of the image, the image identifier being indicative of the content of the mage: storing the image identifier of the image in association with temporal information for that image in a first storage; determining a degree of similarity between the content of the image and previous images which have been received based on a correspondence between the image identifier of the image and the at least one images identifiers of the previous images in the first storage, and storing the at least one image identifier of subsequently received images in a second storage in association with temporal information corresponding to a first previous image when the determined degree of similarity between the image and the first previous image exceeds a predetermined threshold (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and Suman, McDonald and Stone, to include the smallest hamming distance is compared to a threshold and the vendor associated with the smallest hamming distance is added to the database of the known vendors if the smallest hamming distance is greater than the threshold, as taught by Hawke, for the purpose of prevent storing duplicate images.

As to dependent claim 9, Suman, McDonald, Stone and Hawke discloses wherein the vendor that is added is identified as the vendor associated with the new invoice (Stone, col. 23, claim 1 and Hawke, Abstract).

Claims 17-18 are method claims that contain similar limitations of claims 8-9, respectively.  Therefore, claims 17-18 are rejected under the same rationale.

Response to Arguments
	Applicant’s arguments and amendments filed on 05/11/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., a hamming distance is calculated between the perceptual image hash of at least one of the plurality of regions of the new image and each entry in the database of the known images for the corresponding region of the another known images, the known image associated with a smallest hamming distance identified as the vendor associated with the new invoice) to the claims which significantly affected the scope thereof.  Please see the rejection with newly added prior art McDonald.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177